Eish, (J. J.
1. A ground in a motion for a new trial, alleging that the court erred in admitting certain evidence, will not be considered when the motion fails to show that any objection was made to such evidence upon the trial of the ease, or, if stating that objection was made, fails to disclose what such objection was.
2. Nor will a ground of such a motion alleging error in allowing the prosecuting attorney to make, in the presence of the jury, a statement in reference to what he wanted to prove by a witness, be considered, when it does not appear what such statement was.
3. A statement by a witness, tending to show the confidence reposed in his integrity by his employer, is irrelevant and inadmissible.
Submitted October 18,
Decided November 9, 1905.
Indictment for assault with intent to murder. Before Judge Bartlett. Douglas superior court. ■ July 5, 1905.
W. A. James, for plaintiff in error.
W. K. Fielder, solicitor-general, contra.
4. The evidence was sufficient to support the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.